1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH ESPARZA,                    )                  Case No.: 1:19-cv-0485-LJO- JLT
                                        )
12            Plaintiff,                )                  ORDER DIRECTING THE CLERK TO CLOSE
                                        )                  THE ACTION
13        v.                            )
14   HALLIBURTON ENERGY SERVICES, INC., )                  (Doc. 4)
                                        )
15            Defendant.                )
                                        )
16
17          On April 23, 2019, the parties filed a stipulation indicating all parties agreed “to the dismissal of
18   this action with prejudice.” (Doc. 4at 2) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), “the plaintiff may
19   dismiss an action without a court order by filing . . . a stipulation of dismissal signed by all parties who
20   have appeared.” Because all parties who have appeared signed the stipulation, it “automatically
21   terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Fed.R.Civ.P.
22   41(a)(1)(A)(ii). Accordingly, based upon the stipulation of the parties, the Clerk of Court is
23   DIRECTED to close this action.
24
25   IT IS SO ORDERED.
26      Dated:     May 1, 2019                                  /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
